Citation Nr: 0612033	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  01-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected thoracolumbar mechanical back pain, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1984 to December 1985.

Service connection was granted for thoracolumbar mechanical 
low back pain in an April 1986 Department of Veterans Affairs 
(VA) rating decision.  A zero percent (noncompensable) 
disability rating was assigned. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the VA Regional Office (RO) in Cleveland, Ohio, which 
increased the veteran's service-connected spine rating to 
20 percent disabling.  The veteran testified before a 
decision review officer (DRO) at a personal hearing which was 
conducted at the Cleveland RO in January 2002, the transcript 
of which is associated with the veteran's VA claims folder.  
In an April 2002 SSOC, the DRO continued the RO's November 
2000 findings. 

This claim was previously before the Board in July 2004 and 
June 2005, when it was remanded for further evidentiary 
development, including VA joints examinations [which were 
completed in July 2004 and in August 2005].  In a December 
2005 rating decision, the RO increased the veteran's service-
connected thoracolumbar spine disability to 40 percent 
disabling.  The veteran and his representative indicated 
continued dissatisfaction with this rating in subsequent 
correspondences to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated]

The case has been returned to the Board for further appellate 
proceedings.  



FINDINGS OF FACT

1.  The medical evidence indicates that the veteran's 
service-connected thoracolumbar mechanical back pain is 
manifested by radiating pain, severe demonstrable muscle 
spasms, limitation of motion, herniated nuclear pulposis, 
narrow spinal canal, minute central disc herniation and 
weakness of the lower extremities.

2.  The evidence does not show that the veteran's service-
connected thoracolumbar mechanical back pain is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for 
thoracolumbar mechanical back pain have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the November 2001 
SOC and the February 2005 SSOC.  Specifically, the November 
2001 SOC detailed the relevant rating criteria for the 
veteran's service-connected spine disability under the former 
spine criteria, and the February 2005 SSOC informed the 
veteran of recent regulatory changes to the criteria for 
rating spine disabilities.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in a letter from the RO 
dated March 31, 2004 and in letters from the Appeals 
Management Center (AMC) [subsequent to the July 2004 and June 
2005 remands] dated July 13, 2004 and July 14, 2005, whereby 
the veteran was advised of the provisions relating to the 
VCAA.  Specifically, he was advised in all three VCAA letters 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records from SSA and VA 
outpatient facilities.  The VCAA letters also informed the 
veteran that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  With respect 
to private treatment records, the letters included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, and asked in the letters that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  The letters further emphasized: "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis in original].  The veteran 
was also advised in the July 2004 and July 2005 VCAA letters 
that a VA examination was being scheduled in order to make a 
decision on his claims [they were conducted in July 2004 and 
August 2005].  

Finally, the Board notes that the July 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  The July 2005 VCAA letter added: "Please provide 
us with any evidence or information you may have pertaining 
to your claim."  These requests comply with the requirements 
of 38 C.F.R. § 3.159 (b) in that they informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  Additionally, the 
provisions of 38 C.F.R. § 3.159 were detailed in the March 
2005 and December 2005 SSOCs.

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in November 2000, a few days after the enactment of 
the VCAA.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.

Crucially, the veteran was provided with VCAA notice through 
the March 2004, July 2004 and July 2005 VCAA letters, and his 
claim was readjudicated in the December 2005 SSOC, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

In this case, element (1) is not in dispute.  The veteran has 
been provided appropriate notice as to elements (2), (3), and 
(4) as described above.  Any current lack of advisement under 
Dingess (5) element is harmless, because as discussed below 
the veteran's claim is being granted.  The RO will be 
responsible for addressing any notice defect with respect to 
the effective date element when effectuating the award, and 
the Board is confident that the veteran will be afforded 
appropriate notice under Dingess.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA and private treatment of the veteran.  
Additionally, the veteran was provided with VA examinations 
in October 2000, July 2004 and August 2005, the results of 
which will be discussed below.  The reports of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran provided personal 
testimony to a DRO at the Cleveland RO in January 2002.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the February 2005 SSOC.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

(i.)  The former schedular criteria

The veteran's service-connected thoracolumbar mechanical back 
pain has been evaluated by the RO by analogy to former 
Diagnostic Code 5293 and current Diagnostic Code 5243 
[intervertebral disc syndrome]. See 38 C.F.R. § 4.20 (2005) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was 
warranted for severe invertebral disc syndrome, with 
recurrent attacks with intermittent relief.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  Incapacitating episodes having a total 
duration of at least four weeks but less than 6 weeks during 
the past 12 months warrant a 40 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

This rating criteria was essentially unchanged, although 
renumbered, when the new rating formula for rating 
disabilities of the spine became effective September 26, 
2003.  The criteria effective as of that date will be set 
forth below.

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5243 [intervertebral disc syndrome].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).  

The current schedule for evaluating intervertebral disc 
syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the general rating formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).


Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected low back disability, which is currently 
rated 40 percent disabling.  He currently complains of back 
pain that is aggravated by sitting for extended periods, 
overexertion and twisting.  See the August 2005 VA 
examination report. 



Assignment of diagnostic code

The veteran's service-connected low back disability is 
currently rated under the former Diagnostic Code 5293 and 
current Diagnostic Code 5243 [intervertebral disc syndrome]. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

The medical evidence of record, which will be discussed in 
greater detail below, indicates that the veteran's service-
connected low back disability manifests primarily as back 
pain and limitation of motion.   

Degenerative arthritis related to the service-connected 
lumbar spine disability has been identified in two of the 
three VA examinations of record and all three VA examinations 
noted the veteran's severe back pain.  Diagnostic Code 5003 
[degenerative arthritis] is therefore applicable to the 
veteran's claim.  However, rating the veteran's back 
disability under former Diagnostic Code 5292 would bring him 
no potential benefits, since the currently assigned 40 
percent disability rating is the maximum rating available 
under former Diagnostic Code 5292.  

The medical evidence also indicates the presence of symptoms 
compatible with a diagnosis of intervertebral disc syndrome.  
Specifically, the October 2000 VA examiner diagnosed the 
veteran with a herniated nucleus pulposis at C-4/L-5 and 
radiculopathy; the July 2004 VA examiner indicated the 
veteran had "narrow spinal canal and even mild herniation;" 
and the August 2005 VA examiner, though indicating the 
examination was not specifically for intervertebral disc 
syndrome, noted evidence of muscle spasm, weakness of the 
lower extremities, radiating pain and minute central disc 
herniation.  Diagnostic Code 5293 [intervertebral disc 
syndrome], which potentially allows for the assignment of a 
60 percent rating, is therefore applicable to the veteran's 
claim.

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).  

As explained above, the veteran's service-connected lumbar 
spine disability is consistent with intervertebral disc 
syndrome, so both the current Formula for Rating 
Intervertebral Disc Syndrome, Diagnostic Code 5243, and the 
General Rating Formula for Diseases and Injuries of the 
Spine, are for application.

Schedular rating

(i.)  The former schedular criteria

As discussed in the law and regulations section above, under 
the former version of the rating schedule, to warrant a 60 
percent disability rating on the basis of intervertebral disc 
syndrome, the evidence must show pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief.  Sixty percent is the 
maximum disability rating under Diagnostic Code 5293.

Overall, the Board finds that a level of symptomatology 
approximating that set forth in Diagnostic Code 5293 for a 60 
percent level is shown by the medical evidence.  The 
veteran's neurological symptomatology consists of objective 
evidence of muscle spasms on motion that cause pain, 
demonstrated on both the October 2000 and August 2005 VA 
examinations.  Indeed, the August 2005 VA examiner 
categorized the veteran's muscle spasms as "severe."  
Moreover, as detailed above in the discussion for the 
assignment of a diagnostic code, there is evidence of 
herniated nuclear pulposis, narrow spinal canal, minute 
central disc herniation, mild radiculopathy and weakness of 
the lower extremities.  

In addition, although the veteran employed no devices to 
assist with ambulation, the severity of the veteran's back 
symptomatology was demonstrated when he presented with a slow 
and deliberate gait during the July 2004 VA examination and a 
waddling gate at the August 2005 VA examination.  Moreover, 
the veteran's employer has indicated in a March 2005 
statement that he has missed over six weeks of work in a year 
due to incapacitating episodes from his service-connected 
back disability.  Though certainly not a physician, the 
employer's statement is congruent with the objective evidence 
of severe back symptomatology.  

Although no symptoms such as sciatic neuropathy and absent 
ankle jerk have been demonstrated, the Board feels that the 
veteran's neurological symptomatology, to include objective 
evidence of severe muscle spasms and pain, is significant 
enough to warrant an increased rating under the former 
schedular criteria.  In short, according to the medical 
evidence of record, there are neurological symptoms of the 
type and degree contemplated under Diagnostic Code 5293 for a 
60 percent rating.
This is the maximum disability rating available.

(ii.)  The current schedular criteria

For reasons stated immediately above, a 60 percent rating is 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, based on evidence 
that the veteran loses six weeks of work a year due to 
incapacitating episodes of back pain.  60 percent is the 
maximum disability rating available.

The veteran does not meet the criteria for a 100 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, as there is no evidence 
of unfavorable ankylosis of the entire spine.
  
Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of the currently assigned 60 
percent for thoracolumbar mechanical back pain under the 
current criteria.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005).  See DeLuca, supra.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a maximum 60 
percent evaluation under former Diagnostic Code 5293 and 
current Diagnostic Code 5243.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.

Esteban considerations

In Esteban v. Brown, 6 Vet. App. 259 (1994) the Court held 
that two or more separate disability ratings are possible in 
cases in which the claimant has separate and distinct 
manifestations arising from the same disability, 
notwithstanding VA's anti-pyramiding regulation, 38 C.F.R. § 
4.14.  In Bierman v. Brown, 6 Vet. App. 125 (1994), the Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted, 
in that case, foot drop.

The veteran's representative argued in a February 2006 
statement that the veteran should be entitled to a separate 
disability rating for left leg radiculopathy.  The Board has 
carefully reviewed the record and has not identified any 
"stand alone" neurological or other disability, such as 
foot drop, which would allow for the assignment of a separate 
disability rating.  Nor have the veteran or his 
representative identified such pathology.  

Although the October 2000 VA examiner identified 
radiculopathy of L5 through an EMG study, he noted that such 
was "very mild."  Moreover, at the time of a second study 
in August 2004, the examiner found that "EMG study of both 
lower extremities including lumbar paraspinal muscles on both 
sides was unremarkable".  Detailed sensory and motor 
examination of the thoracolumbar spine by the August 2005 VA 
examiner was unremarkable.  These findings do not amount to 
evidence of a stand-alone neurologic manifestation allowing 
for a separate rating as claimed by the veteran's 
representative in the February 2006 statement.  

In short, although there is no question that radiculopathy is 
present, such is specifically contemplated in the 60 percent 
rating assigned under former Diagnostic Code 5293 and current 
Diagnostic Code 5243.  As noted above, there is no evidence 
of a separately ratable disability.  The most recent EMG 
study in August 2004 and VA motor and sensory examination of 
the veteran's spine were unremarkable, and the veteran has 
not offered objective evidence of other neurological 
abnormalities such as bladder or bowel impairment.  
Accordingly, a separate disability rating for neurological 
symptomatology, to include left leg radiculopathy, is not 
warranted.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the November 2001 SOC the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claim.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2005) in 
connection with the issue on appeal.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's back disability.  There also is no evidence of 
hospitalization for thoracolumbar spine complaints during the 
period under appellate consideration.  

With respect to marked interference with employment, the 
veteran is currently 44 years old and has been a postal 
worker since 1989.  Though the August 2005 VA examiner noted 
the veteran's back problems significantly affected his 
occupational performance, there is no indication in the 
evidence that the veteran's thoracolumbar mechanical back 
pain would markedly interfere with his ability to work beyond 
the level which is contemplated by his currently assigned 60 
percent rating (which as discussed above specifically takes 
into account the veteran's absences from work due to the back 
disability).  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 60 percent disability rating is 
appropriate.  The benefit sought on appeal is allowed.  


ORDER

Entitlement to an increased evaluation, 60 percent, for 
service-connected thoracolumbar mechanical back pain is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


